Missouri Court of Appeals
                          Southern District


SEPTEMBER 23, 2014
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33242

     Re:   IN THE INTEREST OF:
           A.N.J., Minor,
           GREENE COUNTY JUVENILE
           OFFICE,
           Petitioner-Respondent,
           vs.
           M.J.,
           Respondent-Appellant.

2.   Case No. SD32766

     Re:   AMANDA ATNIP,
           Appellant,
           vs.
           BRADLEY ATNIP,
           Respondent,
           ATNIP ENTERPRISES, LLC,
           Respondent.